appeal brief filed on 01/24/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 22-39 are examined on merits in this office action to the extant they encompass oxaziridine derivatives.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New matter). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites “conjugation through redox reactivity comprising reacting an N-transfer with a thioether substrate in a redox reaction in an aqueous environment to form a conjugation product, wherein the substrate is a methionine residue in a non-denatured protein”  Guidance for the specific exclusion denatured protein is not taught, the recitation of the negative limitation, "wherein the substrate is a methionine residue in a non-denature" is therefore not supported or disclosed in the instant specification. The negative limitation “wherein the substrate is a methionine residue in a non-denatured protein” does not have a clear descriptive support in the specification.  

Therefore, the specification does not have clear descriptive support for the negative limitation of excluding methionine residue in a non-denatured protein and including methionine in all types of non-denatured protein only.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (Tetrahedron Letters 2003) in view of Vinogradova et al (Nature 2015).
Claim 22 recites a method comprising reacting an N-transfer oxidant with a thioether substrate in a redox reaction in an aqueous environment to form a conjugation product, wherein the substrate is a methionine residue in a non-denatured protein. 
The term “an aqueous environment” has not been discussed or clearly defined in the specification and thus the term has been given the broadest reasonable interpretation in view of MPEP 2111. Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). Therefore, in the absence of a clear definition and guidance in the specification, any environment/solution that has water in it will be considered as an aqueous environment/solution.   
In regards to claims 22, and 28,  Armstrong discloses a method of chemoselective conjugation (p5336, left col 1st para "remarkable reversal of chemoselectivity could be obtained") comprising reacting an N-transfer oxidant (p5336, "Scheme 1, oxaziridine", p5336, "Table 1. Entry 15 Oxaziridine 3", p5335, "Compound 3") with a thioether substrate (p5336, "Scheme 1, methyl-phenyl-thioether") in a reaction mixture 

    PNG
    media_image1.png
    174
    568
    media_image1.png
    Greyscale
. 60% methanol being comprising water, in view of the broadest reasonable interpretation,  is considered as an aqueous solution.
Vinogradova teaches Palladium (II) complexes can be used for selective conjugation (bioconjugation reaction). Vinogradova teaches sulfur-containing cysteine as potential for providing drug-conjugate with a payload molecule (p690, right col 2nd para ''The drug payload vandetanib was used to form palladium complex 1J", p689, "Figure 2. Compound P1 and Compound 1J"). Vinogradova further teaches the incorporation of cysteine for the conjugation (p690, right col 2nd para ''The drug payload vandetanib was used to form palladium complex 1J", p689, "Figure 2. Compound P1 and Compound 1 J"). Vinogradova discloses conjugating drugs to antibody. Thus, Vinogradove teaches loading of drugs to a biomolecule on a thiol group (i.e. cysteine containing protein) of the biomolecule.
Therefore, given the fact that N-transfer oxidant oxaziridine is useful to chemoselective conjugation (Armstrong) and given the teaching that sulfur containing protein such as sulfur containing cysteine as potential for providing drug-conjugate with payload molecules (Vinogradova) and since the substrate of Armstrong also is sulfur contining, it would be obvious to one of ordinary skilled in that art to envisage r Armstrong teaches chemoselective conjugation to thioether substrate using an N-transfer oxidant Oxaziridine and since methionine comprises thioeter linkages (
    PNG
    media_image2.png
    100
    222
    media_image2.png
    Greyscale
), it would be considered as an enticing type of molecule for loading drug in view of Vinogradova and Armstrong and it would be highly expected to be useful as a substrate for N-transfer oxidant Oxaziridine for bioconjugation. Vinogradova teaches incorporation of cysteine for the conjugation (p690, right col 2nd para ''The drug payload vandetanib was used to form palladium complex 1J", p689, "Figure 2. Compound P1 and Compound 1 J"). Thus, it would have been obvious to one of ordinary skill in the art to be motivated to apply methionine to the conjugation reaction disclosed by Armstrong by routine experimentation, in order to expand the application of the conjugation product to pharmaceutical fields, because cysteine and methionine are only sulfur-containing amino acids. Moreover, conjugation to methionine for expanding the arsenal of sulfur containing amino acid for conjugation to biomolecules having sulfur containing amino acids would be obvious to one of ordinary skilled in the art in view of Armstrong and Vinogradova.  Moreover, since the basic concept of labeling through methionine utilizing N-transfer oxidant Oxaziridine has been shown to be obvious, labeling of various molecules utilizing N-transfer oxidant Oxaziridine for carrying out various 
In regards to methionine residue in a non-denatured protein in claim 22, the claim requires the substrate (i.e. the starting material) is a methionine residue in a non-denatured protein and not the protein being remained denatured in the reaction condition. Vinogradova does not teach that starting protein material is denatured and there is not reason to believe that Vinogradova requires denatured protein and thus the starting protein material (comprising methionine) in view of the combination of the references would be non-denatured.  Even if the reaction condition requires the protein remains non0denatured, as evidenced from the attached reference of Pam et al (Biochemistry 1992), in 60% methanol solution, almost all of the native secondary structure of Ubiquitin persists in in the methanol form (Abstract, lines 15-16; page 11412, 2nd paragraph of 1st col.; and conclusion) and thus, absent a clear definition of “denature the protein” (e.g. degree of denaturation), an aqueous methanol solution can be considered as an aqueous environment that does not denature a protein. Further, as evidenced from the attached reference of Yoshizawa (international Journal of biological molecules 2014), BSA at pH 7.0 (including pH 4) undergoes no secondary and tertiary structure changes up to 60% ethanol (page 171, 1st paragraph of 2nd col.) and thus all proteins are not denatured in the same condition and stability/denaturation with ethanol depends on the protein and claim is not limited to a particular protein. 
In regards to claim 23 and 29, Armstrong discloses the method of claim 1, wherein the N-transfer oxidant comprises a reactive oxaziridine group (p5336, "Scheme 1, oxaziridine", p5336, "Table 1. Entry 15 Oxaziridine 3", p5335, "Compound 3"), and the 
In regards to claims 24 and 36, the recitation “a redox-activated chemical tagging (ReACT) method for methionine-based substrate functionalization” is recited in the preamble but the body of the claim (i.e. the process is the same as claim 22) and as described above, the combination of the references teaches directly functionalizing a methionine-containing substrate to corresponding sulfimide conjugation product with oxaziridine and vinogradova teaches drug payloads. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.
In regards to claims 25-27, Vinogradova teaches solvent of pH6-8 and also teaches neutral pH (page 687) for bioconjugation and Armstron teaches various degree of amination with various polar solvents. Since the basic concept of loading drugs on methionine containing protein has been shown to be obvious in view of Armstron and Vinogradova, optimization by varying the polarity and aqueous environment including optimization with various pH for various biomolecules for the conjugation process would be considered routine optimization. “[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Application of Aller, 220 F.2d 454,456, 105 USPQ 223, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. At 458,105 
In regards to claims 28-39, as described above, Armstron in view of Vinogradova makes obvious of loading/conjugating drug and various other molecules to sulfur containing biomolecules utilizing oxaziridine and thus conjugation/loading of various conventional molecules such as drug, antibody, DNA, RNA, therapeutic protein and PEG would be considered obvious and within the purview of one of ordinary skilled in the art. Moreover, PEG is known as a conventional molecule for conjugation to provide water solubility to the conjugates and thus are within the purview of one of ordinary skilled in the art. 

Response to argument
Applicant’s affidavit filed 09/20/2021 have been considered. Applicant's arguments filed 01/24/2022 have been fully considered but the amendments and arguments are not persuasive to overcome the rejection under 35 USC 112 (a) and 35 USC 103.
The affidavit and the arguments state that aqueous reaction conditions plainly exclude 60% MeOH and Armstron reaction condition are protein denaturaing conditions, incompatible with retaining aqueous protein structure. The affidavit states “Methanol is an organic solvent, and methanol diluted to 60% with water is still an organic solvent, as the term is understood in the art. Methanol diluted to 60% with water is not aqueous, as the term is understood in the art. 

The affidavit plainly provides a statement without a clear definition of aqueous solution and without any clear data that 40% or 60% ethanol is widely accepted as not an aqueous solution. The term “aqueous environment” has been given a plain meaning in view of MPEP 2011 and Contrary to Applicant’s assertion, product flyer of Sycamore designated 90% methanol as an aqueous methanol solution (see the attached).
Applicant’s argued that at 60% methanol, proteins will be denatured. However, remaining non-denatured in the reaction condition is not required as claimed. “Substrate is a methionine in a non-denatured protein” does not ascertain that the protein in the reaction condition remains non-denatured as the claim is not limited to the protein remains as non-denatured in the reaction condition. Moreover, claims are not limited to a particular protein and not all proteins would be denatured at 60% methanol. Pam et al (Biochemistry 1992) and Arakawa, in 60% methanol solution, almost all of the native secondary structure of Ubiquitin persists in in the methanol form (Abstract, lines 15-16; page 11412, 2nd paragraph of 1st col.; and conclusion) and BSA is stable up to 60% ethanol (page 171, 1st paragraph of 2nd col) and thus, absent a clear definition of “denature the protein” (e.g. degree of denaturation and 
Applicants argued that the use of urea substituent can tune the reaction to provide selective N vs O atom transfer in aqueous media, which is necessary for use with protein.
The argument is not persuasive because according to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations which are not claimed is improper:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a “uniform magnetic field” were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parteMcCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since “although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.”). 


Here, there is no limitation in independent Claim 1 to indicate that the aqueous environment comprises urea as asserted by Applicant for the reaction condition.
Applicant argued that non-denaturing aqueous conditions are inherent feature of the reaction. The recitation does not have a clear basis as claim 1 recites “redox reaction in an aqueous environment” wherein the aqueous environment has not been clearly defined or described in the specification and thus without a clear definition, all 
Applicant argued that claims 25-27 and 31-33 require that the aqueous environment is buffered to neutral pH which further distance from the rejection.
The above arguments have fully been considered but are not found persuasive because as described in the rejection, Vinogradova teaches solvent of pH6-8 and also teaches neutral pH (page 687) for bioconjugation and Armstron teaches various degree of amination with various polar solvents. Since the basic concept of loading drugs on methionine containing protein has been shown to be obvious in view of Armstron and Vinogradova, optimization by varying the polarity and aqueous environment including optimization with various pH for various biomolecules for the conjugation process would be considered routine optimization. “[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Application of Aller, 220 F.2d 454,456, 105 USPQ 223, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. At 458,105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable is a known process is ordinary within the skill of the art.” Application of Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980).
In regards to claims 34-39, Applicants argued that the claims require functionalization of payloads wherein the payload is PEG, therapeutic protein, antibody, label, DNA, RNA, lipid or sugar, which are not suggested by cited prior arts.

In regards to claims 24, 27, 30 and 36, Applicant argued that the claims require a redox-activated chemical tagging strategy method (ReACT) and functionalization with a payload selected from drug, antibody, DNA, RNA, therapeutic protein and PEG and neither ReACT reaction, nor these particularly recited reactant, conditions and products are suggested by the cited prior art.
The above arguments have fully been considered but are not found persuasive because as described in the rejection, the recitation “a redox-activated chemical tagging (ReACT) method for methionine-based substrate functionalization” is recited in the preamble but the body of the claim (i.e. the process is the same as claim 22) and as described above, the combination of the references teaches directly functionalizing a methionine-containing substrate to corresponding sulfimide conjugation product with oxaziridine and vinogradova teaches drug payloads. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        





/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 17, 2022